Citation Nr: 1446417	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to March 1946.  He died on March [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines

The Board notes that the appellant was scheduled for a videoconference hearing with the Board on September 24, 2014.  Notice of the hearing date was provided on June 26, 2014.  The appellant failed to report for the hearing.  The appellant has not requested that the hearing be rescheduled and has not provided good cause for her failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  (The appellant was afforded an informal conference before a decision review officer in February 2012, and a copy of the informal conference report is of record.)


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1942 to March 1946.  He died on March [redacted], 2003.  The appellant is his surviving spouse.

2.  The cause of the Veteran's death in March 2003 was listed on his certificate of death as atherosclerotic heart disease.  

3.  At the time of the Veteran's death, service connection was in effect for scar residuals of a laparotomy and appendectomy, which disability is not a principle or contributory causes of his death.  

4.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service, nor was heart disease manifested to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the appellant was adequately informed of the information and evidence necessary to substantiate her claim, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via a letter dated in June 2010, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  That letter also advised the appellant with respect to the three required notice elements as mandated by Hupp, supra.  
Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records (STRs), VA medical records, to include a medical opinion, and lay statements in support of the claim.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  A medical opinion addressing the likelihood that the Veteran's death was related to service or to a service-connected disability was obtained in April 2012.  The Board finds that the opinion report contains sufficient evidence by which to evaluate the appellant's claim of service connection for the cause of the Veteran's death and that the Board has properly assisted the appellant in this regard.  

II.  Analysis

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  In addition, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran died in March 2003.  His cause of death was listed as atherosclerotic heart disease.  The record reflects that service connection was in effect for scar residuals of a laparotomy and appendectomy.  The appellant contends that the Veteran death was related to either an injury or disease incurred in service, noting in-service findings of a heart murmur and a white blood cell infection, or to a service-connection condition.  

A review of the Veteran's STRs shows that in July 1943, the Veteran was shown to have a rough systolic murmur at the pulmonic valve, but no enlargement of the heart was shown.  In December 1945, he was treated for pain and distention of the abdomen.  An appendectomy was attempted under anesthesia, but after three hours of exploratory surgery, the abdomen was closed without identifying either the cecum or the appendix.  Laboratory findings showed an elevated white blood cell count and the Veteran was treated with penicillin.  At that time, the Veteran's lungs were noted to be clear and his heart was not enlarged and there was no evidence of thrills or murmurs.  Examination of the Veteran in March 1946 revealed no heart abnormalities and in March 1949, the Veteran's lungs, heart, and blood vessels were determined to be normal.  

A medical opinion regarding the etiology of the Veteran's atherosclerotic heart disease was obtained in April 2012.  The clinician reviewed the claims folder, noting the relevant findings contained in the Veteran's STRs, as discussed above.  Regarding the Veteran's heart murmur, the clinician suggested that the in-service presence of systolic murmur on the pulmonic region of the heart could have due to the following pulmonic outflow obstruction and dilated proximal pulmonary artery.  The clinician stated, however, that because a pulmonic valve murmur was not found on a repeat physical examination in 1945, the murmur was less likely than not a valvular condition of clinical significance.  The clinician went on to explain that atherosclerotic heart disease is a disease of the coronary arteries characterized by ischemic symptoms due to an imbalance between supply (coronary occlusion) and demand (heart enlargement) and opined that given the transient nature of the Veteran's heart murmur with no definite diagnosis and the different anatomic involvement in atherosclerotic heart disease, it is less likely than not that the Veteran's atherosclerotic heart disease was related to the in-service finding of a heart murmur.  

Regarding the elevated white blood cell findings, the clinician noted that the Veteran's white blood cell count of 12,500 coincided with his exploratory abdominal surgery.  The clinician went on to note that in March 1949, the Veteran's heart and lungs were determined to be normal.  The clinician stated that although a persistent elevated white blood cell count has been reported to be a marker of increased risk for coronary artery disease, they are not used in clinical findings.  Ultimately, the clinician opined that since the elevated white blood cell count was due to an infection from an appendicitis, as evidence by the diagnosis prior to the procedure and the need for penicillin, and signs of chronic inflammation were not present, is it less likely than not that the Veteran's atherosclerotic heart disease was related to the elevated white blood cell count present in service.  

Lastly, the clinician discussed the fact that appendicitis is not amongst the risk factors for developing coronary heart disease and abdominal surgery or appendicitis is not listed as a common cause of coronary heart disease.  He opined, therefore, that the Veteran's service-connected residuals of his appendectomy caused or materially contributed to the Veteran's cause of death, especially in light of the normal physical findings after his surgery in 1949.  

In view of the VA clinician's opinion and other evidence of record (or lack thereof), the Board finds that service connection for the cause of the Veteran's death must be denied.  Notably, there is no evidence to support a finding that the Veteran's atherosclerotic heart disease is related to service or that his service-connected scar residuals caused or contributed to his death.  The VA clinician explained why atherosclerotic heart disease would not be related to the in-service notations of a heart murmur and elevated blood cell count and also opined against an association with the Veteran's service-connected disability.  Moreover, given the lack of evidence demonstrating heart disease in 1949, it cannot be said that the Veteran's heart disease was manifest to a compensable degree within a year of service.  (The one-year presumption for heart disease under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.)  

Further, although the appellant believes that the Veteran's death was related to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the medical professional's conclusion to the contrary.  See Jandreau, supra.  The same applies to a Department Service Officer (DSO) with the Veterans of Foreign Wars who submitted a statement in May 2010 alleging his belief that the Veteran had a propensity toward hypertension in service and also experienced arthritis in service, which pre-disposed him to atherosclerosis.  The DSO does not demonstrate that he has any medical training to enable him to make such a medical determination.  Further, although notations of arthritis were present in service, the Veteran had applied for and was denied service connection for arthritis because x-rays taken in 1950 did not demonstrate arthritis.  

Accordingly, given the competent medical opinion evidence obtained by VA indicating that it is unlikely that the Veteran's atherosclerotic heart disease could be attributed in any way to service, the Board finds that the appellant's claim of service connection for the cause of the Veteran's death must be denied.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the appellant's claim, that doctrine is not helpful to her.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


